DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of the recitation “there are arranged several elevations extending radially outwards, which extend at least in some portions along the longitudinal direction of the wood screw from the tip towards the screw head” is confusing.  Although it is disclosed that there are ‘elevations’ extending radially outwards (from the shank) along the longitudinal direction of the wood screw, they do not extend “from the tip” as recited.  ‘as best understood’, it is suggested that recitation of “from the tip towards the screw head” be deleted.
In any case, clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,273,383 to Hughes.
Hughes ‘383 teaches limitations for a “screw” – as shown in Fig 5 wherein recitation of ‘wood’ may relate to intended use with unclaimed additional element (i.e., ‘wood’) but does not in itself require any further particular structure of the claimed product screw as it is otherwise defined by limitations of the body of the claim.  One of ordinary skill in the art would recognize that there is a broad range of differently-structured screws that can be used in wood with implication that no particular structure can be clearly inferred by recitation of ‘wood screw’ in itself, and would further recognize that prior art screw has thread geometry for example that would inherently be capable of threading into a suitable hole in wood.  
wherein the threaded turns have radial recesses in positions of the projections” – 52, “and a volume of screw material is reduced at the respective recesses” – as shown, “which corresponds to a volume of screw material from which the respective projections are made” – reference disclosure of “As a result of formation of the teeth 48, underfill areas 52 are formed in thread crest 54, which underfills 52 are abutted by a tooth 48 on either side or both sides thereof.” anticipates broad limitation especially noting that ‘corresponds to’ is broad and does not require ‘equality’ of volumes for example and in any case, does not distinguish from explicit disclosure of the prior art and 
As regards claim 13, reference teaches further limitation of “the projections have leading edges and trailing edges, seen in the tightening direction of the woodPage 2 of 9Application No. 16/608,016Amendment, and wherein the leading edges are configured beveled” – one of ordinary skill in the art would recognize that the prior art projection has leading edges that are angled relative to a radial direction in such a way as to be ‘beveled’ as broadly recited. 
.  

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While it is believed that ‘as best understood’ there is understanding of the limitation of claim 15 addressed herein above regarding longitudinal direction, clarifying amendment of the claim language is needed since a direct, plain interpretation of the current language of the claim does not seem consistent with the disclosed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677